DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
In the amendments filed on 09/08/2022, claims 1-19 are pending. Claims 1, 13-16, and 18 are amended. Claim 7 is withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-6 and 8-19 are objected to because of the following informalities:  Claim 1 recites “is 170” in lines 11, which is grammatically incorrect. The Office suggests that Applicant change this to “that is 170” or “of 170”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2017-195319 A, machine translation in English used for citation).
Regarding claims 1 and 3, Takahashi teaches a resin composition for semiconductor encapsulation comprising an epoxy resin and a curing agent (p. 4, l. 10-11) that is a phenol type curing agent (p. 7, l. 19-21) that is (p. 7, l. 25-27) a phenol resin having a trisphenylmethane skeleton (p. 7, l. 33), which reads on an epoxy resin composition, comprising an epoxy resin and a curing agent comprising a triphenylmethane-type phenol resin as claimed. Takahashi teaches that the resin composition further comprises an inorganic filler containing cristobalite (p. 4, l. 10-12) and optionally further comprises an inorganic filler other than cristobalite (p. 10, l. 30-31) that is optionally alumina (p. 10, l. 31-33), which optionally reads on the epoxy resin composition further comprising alumina particles as claimed. Takahashi teaches that the resin composition optionally further comprises a coupling agent (p. 16, l. 18-19) that is vinyltrichlorosilane, vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris (β-methoxyethoxy) silane, γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, methyltriethoxysilane, or 3-acryloxypropyltrimethoxysilane (p. 16, l. 22-p. 17, l. 2), which optionally reads on the epoxy resin composition further comprising a silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group, wherein the silane compound has a structure in which the functional group that is unreactive with an epoxy group is bound to a silicon atom, or is bound to a silicon atom via a chain hydrocarbon group having 3 carbon atoms as claimed, wherein the functional group that is unreactive with an epoxy group is at least one selected from the group consisting of (meth)acryloyloxy group, and a vinyl group as claimed. Takahashi teaches that in the resin composition, the flow length of the spiral flow is 135 cm or more, 140 cm or more, or 150 cm or more (p. 22, l. 24-26), that the upper limit of the flow length of the spiral flow is not particularly limit, or is 230 cm or less, 210 cm or less, or 200 cm or less (p. 22, l. 28-29), and that measurement of the spiral flow is carried out according to EMMI-1-66 at a mold temperature of 175 ° C (p. 22, l. 30-32), an injection pressure of 6.9 MPa (p. 31, l. 8), and pressure holding time of 120 seconds (p. 31, l. 9), which reads on wherein the epoxy resin composition has a viscosity measured as a flow distance determined by the spiral flow test is 135 cm or more, the flow distance being determined by injecting the epoxy resin composition into a spiral flow mold that is compliant with EMMI-1-66 at an oil pressure of 70 kgf/cm2, and molding the epoxy resin composition at 175°C for 120 seconds.
Takahashi does not teach a specific embodiment of the epoxy resin composition further comprising alumina particles. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Takahashi’s inorganic filler that is alumina to modify Takahashi’s resin composition, which would read on the epoxy resin composition further comprising alumina particles as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying mechanical properties of Takahashi’s resin composition because Takahashi teaches that the resin composition comprises an inorganic filler containing cristobalite (p. 4, l. 10-12) and optionally further comprises an inorganic filler other than cristobalite (p. 10, l. 30-31) that is optionally alumina (p. 10, l. 31-33).
Takahashi does not teach a specific embodiment of the epoxy resin composition further comprising a silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group, wherein the silane compound has a structure in which the functional group that is unreactive with an epoxy group is bound to a silicon atom, or is bound to a silicon atom via a chain hydrocarbon group having 1 to 5 carbon atoms, wherein the functional group that is unreactive with an epoxy group is at least one selected from the group consisting of a (meth)acryloyl group, a (meth)acryloyloxy group, and a vinyl group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Takahashi’s coupling agent that is vinyltrichlorosilane, vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris (β-methoxyethoxy) silane, γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, methyltriethoxysilane, or 3-acryloxypropyltrimethoxysilane to modify Takahashi’s resin composition, which would read on the epoxy resin composition further comprising a silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group, wherein the silane compound has a structure in which the functional group that is unreactive with an epoxy group is bound to a silicon atom, or is bound to a silicon atom via a chain hydrocarbon group having 3 carbon atoms as claimed, wherein the functional group that is unreactive with an epoxy group is at least one selected from the group consisting of (meth)acryloyloxy group, and a vinyl group as claimed. One of ordinary skill in the art would have been motivated to do so because Takahashi teaches that the resin composition optionally further comprises a coupling agent (p. 16, l. 18-19) that is vinyltrichlorosilane, vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris (β-methoxyethoxy) silane, γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, methyltriethoxysilane, or 3-acryloxypropyltrimethoxysilane (p. 16, l. 22-p. 17, l. 2), and that the coupling agent is beneficial for improving the dispersibility of the inorganic filler (p. 17, l. 18-19).
Takahashi does not teach with sufficient specificity wherein the epoxy resin composition has a viscosity measured as a flow distance determined by the spiral flow test is 170 cm or more, the flow distance being determined by injecting the epoxy resin composition into a spiral flow mold that is compliant with EMMI-1-66 at an oil pressure of 70 kgf/cm2, and molding the epoxy resin composition at 175°C for 120 seconds. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the flow length of the spiral flow in Takahashi’s resin composition to be 170 cm or more, which would read on wherein the epoxy resin composition has a viscosity measured as a flow distance determined by the spiral flow test is 170 cm or more, the flow distance being determined by injecting the epoxy resin composition into a spiral flow mold that is compliant with EMMI-1-66 at an oil pressure of 70 kgf/cm2, and molding the epoxy resin composition at 175°C for 120 seconds as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the filling property when Takahashi’s resin composition is filled between a substrate and a semiconductor element because Takahashi teaches that in the resin composition, the flow length of the spiral flow is 135 cm or more, 140 cm or more, or 150 cm or more (p. 22, l. 24-26), that this makes it possible to more effectively improve the filling property when the semiconductor sealing resin composition is filled between the substrate and the semiconductor element (p. 22, l. 26-28), that the upper limit of the flow length of the spiral flow is not particularly limit, or is 230 cm or less, 210 cm or less, or 200 cm or less (p. 22, l. 28-29), and that measurement of the spiral flow is carried out according to EMMI-1-66 at a mold temperature of 175 ° C (p. 22, l. 30-32), an injection pressure of 6.9 MPa (p. 31, l. 8), and pressure holding time of 120 seconds (p. 31, l. 9).
Regarding claim 2, Takahashi teaches that the resin composition optionally comprises a coupling agent (p. 16, l. 18-19) that is vinyltrichlorosilane, vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris (β-methoxyethoxy) silane, γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, methyltriethoxysilane, or 3-acryloxypropyltrimethoxysilane (p. 16, l. 22-p. 17, l. 2), that the content of the coupling agent is 0.1% by mass or more (p. 17, l. 16) and 1% by mass or less (p. 17, l. 19-20) based on the entire resin composition (p. 17, l. 17, 21), that the lower limit of the content of the epoxy resin is 8 mass% or more with respect to the whole resin composition (p. 7, l. 7-9), and that the upper limit of the content of the epoxy resin is 50% by mass or less with respect to the entire resin composition (p. 7, l. 13-15), which optionally reads on wherein a content of the silane compound is from 0.2% by mass to 12.5% by mass with respect to a total amount of the epoxy resin as claimed. The content of the silane compound is based on the calculations 0.1% / 50% * 100% = 0.2% and 1% / 8% * 100% = 12.5%.
Takahashi does not teach a specific embodiment wherein a content of the silane compound is from 0.01% by mass to 20% by mass with respect to a total amount of the epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Takahashi’s coupling agent that is vinyltrichlorosilane, vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris (β-methoxyethoxy) silane, γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, methyltriethoxysilane, or 3-acryloxypropyltrimethoxysilane to modify Takahashi’s resin composition, to use Takahashi’s content of the coupling agent that is 0.1% by mass or more and 1% by mass or less based on Takahashi’s entire resin composition, and to use Takahashi’s content of the epoxy resin that is 8 mass% or more and 50% by mass or less with respect to Takahashi’s whole resin composition, which would read on wherein a content of the silane compound is from 0.2% by mass to 12.5% by mass with respect to a total amount of the epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because Takahashi teaches that the resin composition optionally further comprises a coupling agent (p. 16, l. 18-19) that is vinyltrichlorosilane, vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris (β-methoxyethoxy) silane, γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, methyltriethoxysilane, or 3-acryloxypropyltrimethoxysilane (p. 16, l. 22-p. 17, l. 2), that the coupling agent is beneficial for improving the dispersibility of the inorganic filler (p. 17, l. 18-19), that the content of the coupling agent is 0.1% by mass or more (p. 17, l. 16) and 1% by mass or less (p. 17, l. 19-20) based on the entire resin composition (p. 17, l. 17, 21), that by setting the content of the coupling agent to the lower limit value or more, the dispersibility of the inorganic filler can be improved (p. 17, l. 18-19), that by setting the content of the coupling agent to the upper limit value or less, it is possible to improve the fluidity of the resin composition at the time of the sealing molding and to improve the filling property and formability (p. 17, l. 21-24), that the lower limit of the content of the epoxy resin is 8 mass% or more with respect to the whole resin composition (p. 7, l. 7-9), that by setting the content of the epoxy resin to the lower limit or more, it is possible to improve the fluidity of the resin composition for semiconductor encapsulation and further improve the formability (p. 7, l. 10-12), that the upper limit of the content of the epoxy resin is 50% by mass or less with respect to the entire resin composition (p. 7, l. 13-15), and that by setting the content of the epoxy resin to not more than the upper limit value, the semiconductor device including the sealing resin formed using the resin composition improves moisture resistance reliability and reflow resistance (p. 7, l. 15-18).
Regarding claim 4, Takahashi teaches that the resin composition optionally further comprises a coupling agent (p. 16, l. 18-19) that is γ-methacryloxypropyltrimethoxysilane (p. 16, l. 22-p. 17, l. 2), which optionally reads on wherein the silane compound comprises 3-methacryloxypropyltrimethoxysilane as claimed.
Takahashi does not teach a specific embodiment wherein the silane compound comprises 3-methacryloxypropyltrimethoxysilane as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Takahashi’s coupling agent that is γ-methacryloxypropyltrimethoxysilane to modify Takahashi’s resin composition, which would read on wherein the silane compound comprises 3-methacryloxypropyltrimethoxysilane as claimed. One of ordinary skill in the art would have been motivated to do so because Takahashi teaches that the resin composition optionally further comprises a coupling agent (p. 16, l. 18-19) that is γ-methacryloxypropyltrimethoxysilane (p. 16, l. 22-p. 17, l. 2), and that the coupling agent is beneficial for improving the dispersibility of the inorganic filler (p. 17, l. 18-19).
Regarding claim 5, Takahasi teaches that the resin composition comprises an inorganic filler containing cristobalite (p. 4, l. 10-12) and optionally comprises an inorganic filler other than cristobalite (p. 10, l. 30-31) that is optionally alumina (p. 10, l. 31-33), that the lower limit of the content of the cristobalite is 5% by mass or more with respect to the entire resin composition (p. 10, l. 19-21), that the upper limit of the content of cristobalite is 60% by mass or less with respect to the whole resin composition (p. 10, l. 25-27), that the lower limit of the content of the entire inorganic filler is 30% by mass or more with respect to the entire resin composition (p. 11, l. 15-17), and that the upper limit of the content of the inorganic filler is 88% by mass with respect to the total resin composition (p. 11, l. 21-24), which means that the lower limit of Takahashi’s inorganic filler that is alumina is 0% by mass, and its upper limit is 88% - 5% = 83% by mass with respect to the whole resin composition, which optionally reads on wherein a content of the alumina particles is 0% by volume or more and less than 100% by volume with respect to a total amount of the epoxy resin composition.
Takahashi does not teach a specific embodiment wherein a content of the alumina particles is 50% by volume or more with respect to a total amount of the epoxy resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Takahashi’s inorganic filler that is alumina to modify Takahashi’s resin composition, and to optimize the content of Takahashi’s inorganic filler that is alumina to be 50% by volume or more with respect to a total amount of Takahashi’s resin composition while being within 0% by mass to 83% by mass with respect to Takahashi’s whole resin composition, which would read on wherein a content of the alumina particles is 50% by volume or more with respect to a total amount of the epoxy resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying mechanical properties of Takahashi’s resin composition because Takahashi teaches that the resin composition comprises an inorganic filler containing cristobalite (p. 4, l. 10-12) and optionally further comprises an inorganic filler other than cristobalite (p. 10, l. 30-31) that is optionally alumina (p. 10, l. 31-33). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing heat resistance and moisture absorption resistance of a semiconductor device having a sealing resin layer formed using Takahashi’s resin composition, for optimizing fluidity, moldability, and flowability of Takahashi’s resin composition, for optimizing hygroscopicity and minimizing thermal expansion of an encapsulant layer formed using Takahashi’s resin composition, and for optimizing flow of bonding wire caused by high viscosity for Takahashi’s resin composition because Takahasi teaches that the lower limit of the content of the cristobalite is 5% by mass or more with respect to the entire resin composition (p. 10, l. 19-21), that by setting the content of cristobalite to the lower limit or more, it is possible to further improve the heat resistance and moisture absorption resistance of the semiconductor device having the sealing resin layer formed using the resin composition (p. 10, l. 21-25), that the upper limit of the content of cristobalite is 60% by mass or less with respect to the whole resin composition (p. 10, l. 25-27), that by setting the content of cristobalite to the above upper limit value or more, high fluidity of the resin composition can be secured (p. 10, l. 27-29), that the lower limit of the content of the entire inorganic filler is 30% by mass or more with respect to the entire resin composition (p. 11, l. 15-17), that by setting the content of the inorganic filler to the lower limit or more, it is possible to improve low hygroscopicity and low thermal expansion of the encapsulant layer formed using the resin composition (p. 11, l. 18-20), that the upper limit of the content of the inorganic filler is 88% by mass with respect to the total resin composition (p. 11, l. 21-24), that by setting the content of the inorganic filler to not more than the upper limit value, deterioration of moldability accompanying lowering of flowability of the resin composition, flow of bonding wire or the like caused by high viscosity can be suppressed (p. 11, l. 24-27), and that the inorganic filler other than cristobalite (p. 10, l. 30-31) is optionally alumina (p. 10, l. 31-33), which means that the content of Takahashi’s inorganic filler that is alumina is within 0% by mass to 83% by mass with respect to Takahashi’s whole resin composition, and which means that the content of Takahashi’s inorganic filler that is alumina in % by volume with respect to a total amount of Takahashi’s resin composition would have affected heat resistance and moisture absorption resistance of a semiconductor device having a sealing resin layer formed using Takahashi’s resin composition, fluidity, moldability, and flowability of Takahashi’s resin composition, hygroscopicity and thermal expansion of an encapsulant layer formed using Takahashi’s resin composition, and flow of bonding wire caused by high viscosity for Takahashi’s resin composition.
Regarding claim 6, Takahashi teaches that the resin composition further comprises an inorganic filler containing cristobalite (p. 4, l. 10-12) and optionally further comprises an inorganic filler other than cristobalite (p. 10, l. 30-31) that is optionally alumina, silica, or any one or more of the inorganic fillers (p. 10, l. 31-33), which optionally reads on the epoxy resin composition according to claim 1, further comprising silica particles as claimed.
Takahashi does not teach a specific embodiment of the epoxy resin composition according to claim 1, further comprising silica particles. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Takahashi’s inorganic filler that is alumina and Takahashi’s inorganic filler that is silica to modify Takahashi’s resin composition, which would read the epoxy resin composition according to claim 1, further comprising silica particles as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying mechanical properties of Takahashi’s resin composition and for excellent versatility because Takahashi teaches that the resin composition further comprises an inorganic filler containing cristobalite (p. 4, l. 10-12) and optionally further comprises an inorganic filler other than cristobalite (p. 10, l. 30-31) that is optionally alumina, silica, or any one or more of the inorganic fillers (p. 10, l. 31-33), and that in view of excellent versatility, silica may be used in combination (p. 10, l. 35-p. 11, l. 1).
Regarding claim 8, Takahashi teaches that the resin composition optionally comprises a coupling agent (p. 16, l. 18-19) that is γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, or 3-acryloxypropyltrimethoxysilane (p. 16, l. 22-p. 17, l. 2), which optionally reads on wherein the functional group that is unreactive with an epoxy group is a (meth)acryloyloxy group as claimed.
Takahashi does not teach a specific embodiment wherein the functional group that is unreactive with an epoxy group is a (meth)acryloyloxy group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Takahashi’s coupling agent that is γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, or 3-acryloxypropyltrimethoxysilane to modify Takahashi’s resin composition, which would read on wherein the functional group that is unreactive with an epoxy group is a (meth)acryloyloxy group as claimed. One of ordinary skill in the art would have been motivated to do so because Takahashi teaches that the resin composition optionally further comprises a coupling agent (p. 16, l. 18-19) that is γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, or 3-acryloxypropyltrimethoxysilane (p. 16, l. 22-p. 17, l. 2), and that the coupling agent is beneficial for improving the dispersibility of the inorganic filler (p. 17, l. 18-19).
Regarding claim 9, Takahashi teaches that the resin composition optionally comprises a coupling agent (p. 16, l. 18-19) that is vinyltrimethoxysilane, vinyltriethoxysilane, γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, or 3-acryloxypropyltrimethoxysilane (p. 16, l. 22-p. 17, l. 2), which optionally reads on wherein the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group comprises at least one of 3-(meth)acryloxypropyltrimethoxysilane, 3-(meth)acryloxypropylmethyldiethoxysilane, 3-(meth)acryloxypropyltriethoxysilane, vinyltrimethoxysilane, and vinyltriethoxysilane as claimed.
Takahashi does not teach a specific embodiment wherein the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group comprises at least one of (meth)acryloxypropylmethyldimethoxysilane, 3-(meth)acryloxypropyltrimethoxysilane, 3-(meth)acryloxypropylmethyldiethoxysilane, 3-(meth)acryloxypropyltriethoxysilane, vinyltrimethoxysilane, vinyltriethoxysilane, and p-styryletrimethoxysilane. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Takahashi’s coupling agent that is vinyltrimethoxysilane, vinyltriethoxysilane, γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, or 3-acryloxypropyltrimethoxysilane to modify Takahashi’s resin composition, which would read on wherein the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group comprises at least one of 3-(meth)acryloxypropyltrimethoxysilane, 3-(meth)acryloxypropylmethyldiethoxysilane, 3-(meth)acryloxypropyltriethoxysilane, vinyltrimethoxysilane, and vinyltriethoxysilane as claimed. One of ordinary skill in the art would have been motivated to do so because Takahashi teaches that the resin composition optionally further comprises a coupling agent (p. 16, l. 18-19) that is vinyltrimethoxysilane, vinyltriethoxysilane, γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, or 3-acryloxypropyltrimethoxysilane (p. 16, l. 22-p. 17, l. 2), and that the coupling agent is beneficial for improving the dispersibility of the inorganic filler (p. 17, l. 18-19).
Regarding claims 10-11, Takahashi teaches that the resin composition optionally further comprises a coupling agent (p. 16, l. 18-19) that is vinyltrichlorosilane, vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris (β-methoxyethoxy) silane, γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, methyltriethoxysilane, 3- acryloxypropyltrimethoxysilane, phenylaminopropyltrimethoxysilane, or two or more of them in combination (p. 16, l. 22-p. 17, l. 13), which optionally reads on the epoxy resin composition according to claim 1, further comprising a silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is an epoxy group as claimed, wherein the silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group comprises at least one of an aminosilane as claimed.
Takahashi does not teach a specific embodiment of the epoxy resin composition according to claim 1, further comprising a silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is an epoxy group, wherein the silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group comprises at least one of an epoxysilane, a mercaptosilane, an aminosilane, an alkylsilane, an ureidosilane, a (meth)acrylsilane, and a vinylsilane. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a combination of Takahashi’s coupling agent that is vinyltrichlorosilane, vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris (β-methoxyethoxy) silane, γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, methyltriethoxysilane, or 3-acryloxypropyltrimethoxysilane and Takahashi’s coupling agent that is phenylaminopropyltrimethoxysilane to modify Takahashi’s resin composition, which would read on the epoxy resin composition according to claim 1, further comprising a silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is an epoxy group as claimed, wherein the silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group comprises at least one of an aminosilane as claimed. One of ordinary skill in the art would have been motivated to do so because Takahashi teaches that the resin composition optionally further comprises a coupling agent (p. 16, l. 18-19) that is vinyltrichlorosilane, vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris (β-methoxyethoxy) silane, γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, methyltriethoxysilane, 3- acryloxypropyltrimethoxysilane phenylaminopropyltrimethoxysilane, or two or more of them in combination (p. 16, l. 22-p. 17, l. 13), that the coupling agent is beneficial for improving the dispersibility of the inorganic filler (p. 17, l. 18-19), and that from the viewpoint of more effectively improving the filling property and formability, it is particularly preferable to use a secondary aminosilane typified by phenylaminopropyltrimethoxysilane (p. 17, l. 13-15), which would have been beneficial for modifying the filling property and formability of Takahashi’s resin composition.
Regarding claim 12, Takahashi teaches that the resin composition optionally further comprises a coupling agent (p. 16, l. 18-19) that is vinyltrichlorosilane, vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris (β-methoxyethoxy) silane, γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, methyltriethoxysilane, 3- acryloxypropyltrimethoxysilane, phenylaminopropyltrimethoxysilane, or two or more of them in combination (p. 16, l. 22-p. 17, l. 13), and that the content of the coupling agent is 0.1% by mass or more and 1% by mass or less, based on the entire resin composition (p. 17, l. 16-21), which optionally reads on wherein a content of the silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group with respect to a total amount of silane compounds is 100% by mass or less.
Takahashi does not teach a specific embodiment wherein a content of the silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group with respect to a total amount of silane compounds is 30% by mass or less. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a combination of Takahashi’s coupling agent that is vinyltrichlorosilane, vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris (β-methoxyethoxy) silane, γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, methyltriethoxysilane, or 3-acryloxypropyltrimethoxysilane and Takahashi’s coupling agent that is phenylaminopropyltrimethoxysilane to modify Takahashi’s resin composition, and to select a content of Takahashi’s coupling agent that is phenylaminopropyltrimethoxysilane to be 30% by mass or less based on Takahashi’s coupling agent, which would read on wherein a content of the silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group with respect to a total amount of silane compounds is 30% by mass or less as claimed. One of ordinary skill in the art would have been motivated to do so because Takahashi teaches that the resin composition optionally further comprises a coupling agent (p. 16, l. 18-19) that is vinyltrichlorosilane, vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris (β-methoxyethoxy) silane, γ-methacryloxypropyltrimethoxysilane, γ-methacryloxypropylmethyldiethoxysilane, γ-methacryloxypropyltriethoxysilane, methyltriethoxysilane, 3- acryloxypropyltrimethoxysilane phenylaminopropyltrimethoxysilane, or two or more of them in combination (p. 16, l. 22-p. 17, l. 13), that the coupling agent is beneficial for improving the dispersibility of the inorganic filler (p. 17, l. 18-19), that from the viewpoint of more effectively improving the filling property and formability, it is particularly preferable to use a secondary aminosilane typified by phenylaminopropyltrimethoxysilane (p. 17, l. 13-15), and that the content of the coupling agent is 0.1% by mass or more and 1% by mass or less, based on the entire resin composition (p. 17, l. 16-21), which means that a content of Takahashi’s coupling agent that is phenylaminopropyltrimethoxysilane can be 100% by mass or less based on Takahashi’s coupling agent, which encompasses 30% by mass or less, which would have been beneficial for modifying the filling property and formability of Takahashi’s resin composition.
Regarding claim 13, the Office recognizes that all of the claimed physical properties are not positively taught by Takahashi, namely wherein epoxy resin composition has a viscosity at 175°C of 10 to 200 Pa·s. However, Takahashi renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claims 1-6 and 8-12, as explained above. Furthermore, the instant application recites that according to the above configuration, an epoxy resin composition in which increases in viscosity are controlled can be obtained [0011], that as a result, it is presumed that friction between the alumina particles is reduced, thereby lowering the melt viscosity [0011], that it is presumed that, since the viscosity of the epoxy resin composition can be controlled, the amount of alumina particles can be increased [0011], that from the viewpoints of reducing viscosity, the content is preferably less than 100% by volume, more preferably 99% by volume or lower, and still more preferably 98% by volume or lower [0027], that when the volume average particle diameter of the alumina particles is 0.1 μm or more, increases in the viscosity of the epoxy resin composition tend to be controlled [0028], that such alumina particles tend to form a densely-filled structure, and therefore, increases in the viscosity of the material can be controlled [0029], that from the viewpoints of lowering viscosity, the content of the inorganic filler is preferably less than 100% by volume, more preferably 99% by volume or less, and still more preferably 98% by volume or less [0032], that the number of carbon atom(s) of the chain hydrocarbon group is preferably from 2 to 4, and more preferably 3, from the viewpoints of lowering viscosity [0038], that from the viewpoint of controlling the viscosity, the specific functional group is preferably present at the end of the chain hydrocarbon group [0040], that 3- (meth)acryloxypropyltrimethoxysilane is preferable from the viewpoints of controlling viscosity [0043], that from the viewpoint of the balance between viscosity, the content of the specific silane compound may be from 0.01% by mass to 10% by mass with respect to the total amount of the epoxy resin [0045], and that from the viewpoint of further controlling the increase in the viscosity, the content of the specific silane compound may be from 10% by mass to 20% by mass, or from 15% by mass to 20% by mass, with respect to the total amount of the epoxy resin [0045]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition that is rendered obvious by Takahashi. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 14, the Office recognizes that all of the claimed physical properties are not positively taught by Takahashi, namely wherein epoxy resin composition has a viscosity at 175°C of 150 Pa·s or lower. However, Takahashi renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claims 1-6 and 8-12, as explained above. Furthermore, the instant application recites that according to the above configuration, an epoxy resin composition in which increases in viscosity are controlled can be obtained [0011], that as a result, it is presumed that friction between the alumina particles is reduced, thereby lowering the melt viscosity [0011], that it is presumed that, since the viscosity of the epoxy resin composition can be controlled, the amount of alumina particles can be increased [0011], that from the viewpoints of reducing viscosity, the content is preferably less than 100% by volume, more preferably 99% by volume or lower, and still more preferably 98% by volume or lower [0027], that when the volume average particle diameter of the alumina particles is 0.1 μm or more, increases in the viscosity of the epoxy resin composition tend to be controlled [0028], that such alumina particles tend to form a densely-filled structure, and therefore, increases in the viscosity of the material can be controlled [0029], that from the viewpoints of lowering viscosity, the content of the inorganic filler is preferably less than 100% by volume, more preferably 99% by volume or less, and still more preferably 98% by volume or less [0032], that the number of carbon atom(s) of the chain hydrocarbon group is preferably from 2 to 4, and more preferably 3, from the viewpoints of lowering viscosity [0038], that from the viewpoint of controlling the viscosity, the specific functional group is preferably present at the end of the chain hydrocarbon group [0040], that 3- (meth)acryloxypropyltrimethoxysilane is preferable from the viewpoints of controlling viscosity [0043], that from the viewpoint of the balance between viscosity, the content of the specific silane compound may be from 0.01% by mass to 10% by mass with respect to the total amount of the epoxy resin [0045], and that from the viewpoint of further controlling the increase in the viscosity, the content of the specific silane compound may be from 10% by mass to 20% by mass, or from 15% by mass to 20% by mass, with respect to the total amount of the epoxy resin [0045]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition that is rendered obvious by Takahashi. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 15, the Office recognizes that all of the claimed physical properties are not positively taught by Takahashi, namely wherein epoxy resin composition has a viscosity at 175°C of 100 Pa·s or lower. However, Takahashi renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claims 1-6 and 8-12, as explained above. Furthermore, the instant application recites that according to the above configuration, an epoxy resin composition in which increases in viscosity are controlled can be obtained [0011], that as a result, it is presumed that friction between the alumina particles is reduced, thereby lowering the melt viscosity [0011], that it is presumed that, since the viscosity of the epoxy resin composition can be controlled, the amount of alumina particles can be increased [0011], that from the viewpoints of reducing viscosity, the content is preferably less than 100% by volume, more preferably 99% by volume or lower, and still more preferably 98% by volume or lower [0027], that when the volume average particle diameter of the alumina particles is 0.1 μm or more, increases in the viscosity of the epoxy resin composition tend to be controlled [0028], that such alumina particles tend to form a densely-filled structure, and therefore, increases in the viscosity of the material can be controlled [0029], that from the viewpoints of lowering viscosity, the content of the inorganic filler is preferably less than 100% by volume, more preferably 99% by volume or less, and still more preferably 98% by volume or less [0032], that the number of carbon atom(s) of the chain hydrocarbon group is preferably from 2 to 4, and more preferably 3, from the viewpoints of lowering viscosity [0038], that from the viewpoint of controlling the viscosity, the specific functional group is preferably present at the end of the chain hydrocarbon group [0040], that 3- (meth)acryloxypropyltrimethoxysilane is preferable from the viewpoints of controlling viscosity [0043], that from the viewpoint of the balance between viscosity, the content of the specific silane compound may be from 0.01% by mass to 10% by mass with respect to the total amount of the epoxy resin [0045], and that from the viewpoint of further controlling the increase in the viscosity, the content of the specific silane compound may be from 10% by mass to 20% by mass, or from 15% by mass to 20% by mass, with respect to the total amount of the epoxy resin [0045]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition that is rendered obvious by Takahashi. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 16, the Office recognizes that all of the claimed physical properties are not positively taught by Takahashi, namely wherein epoxy resin composition has a thermal conductivity at 25°C of 3.0 to 9.0 W/(m·K). However, Takahashi renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claims 1-6 and 8-12, as explained above. Furthermore, the instant application recites that according to the above configuration, an epoxy resin composition which has excellent thermal conductivity can be obtained [0011], that the amount of alumina particles can be increased, enabling for improved thermal conductivity [0011], that from the viewpoint of the thermal conductivity of a curing product, the content of the alumina particles is preferably 30% by volume or higher, more preferably 35% by volume or higher, still more preferably 40% by volume or higher, particularly preferably 45% by volume or higher, and extremely preferably from 50% by volume or higher, with respect to the total amount of the epoxy resin composition [0027], that when the volume average particle diameter of the alumina particles is 0.1 μm or more, unevenness of the thermal conductivity of a cured product can be controlled [0028], that from the viewpoint of the balance between properties such as thermal conductivity, combined use of alumina particles and silica particles are preferable [0030], and that from the viewpoint of the thermal conductivity of a cured product, the content of the inorganic filler is preferably 30% by volume or more, more preferably 35% by volume or more, still more preferably 40% by volume or more, particularly preferably 45% by volume or more, and extremely preferably 50% by volume or more, with respect to the entire amount of the epoxy resin composition [0032]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition that is rendered obvious by Takahashi. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claims 17-18, Takahashi teaches that the resin composition comprises an inorganic filler containing cristobalite (p. 4, l. 10-12), which reads on the epoxy resin composition according to claim 1, further comprising an inorganic filler other than alumina particles as claimed, wherein the inorganic filler other than alumina particles comprises crystalline silica as claimed.
Regarding claim 19, Takahashi teaches that the resin composition optionally further comprises releasing agents that are higher fatty acids, or their metal salts (p. 17, l. 25-29), which optionally reads on the epoxy resin composition according to claim 1, further comprising a mold release agent as claimed.
Takahashi does not teach a specific embodiment of the epoxy resin composition according to claim 1, further comprising a mold release agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Takahashi’s releasing agents that are higher fatty acids, or their metal salts to modify Takahashi’s resin composition, which would read on the epoxy resin composition according to claim 1, further comprising a mold release agent as claimed. One of ordinary skill in the art would have been motivated to do so because Takahashi teaches that the resin composition optionally further comprises releasing agents that are higher fatty acids, or their metal salts (p. 17, l. 25-29), which would have been beneficial for improving an ability of Takahashi’s resin composition to be released from a mold, which would have been desirable for Takahashi’s resin composition because Takahashi teaches that the resin composition is used for sealing molding the resin composition for semiconductor encapsulation by a transfer molding method, a compression molding method, or the like (p. 23, l. 27-30).

Response to Arguments
Applicant’s arguments, see p. 8, filed 09/08/2022, with respect to the rejection of claim(s) 13-16 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive. The rejection of claim(s) 13-16 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicant’s arguments, see p. 8, filed 09/08/2022, with respect to the rejection of claim(s) 14-15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been fully considered and are persuasive. The rejection of claim(s) 14-15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.
Applicant’s arguments, see p. 8-12, filed 09/08/2022, with respect to the rejection of claim(s) 1-6, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. (JP 2003-105094 A, machine translation in English used for citation) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767